160 A.2d 722 (1960)
Philip A. CIACCIO
v.
NORFOLK AND DEDHAM MUTUAL FIRE INSURANCE COMPANY.
Theresa CIACCIO
v.
NORFOLK AND DEDHAM MUTUAL FIRE INSURANCE COMPANY.
Ex. Nos. 10050, 10051.
Supreme Court of Rhode Island.
May 20, 1960.
Paul & Motta, Alfred E. Motta, Providence, for plaintiffs.
Gunning & Lazia, Providence, for defendant.
PER CURIAM.
In the above-entitled cases, pursuant to our opinion heretofore filed, 158 A.2d 277, the plaintiffs through their attorney appeared to show cause why the cases should not be remitted to the superior court with direction to enter judgment for the defendant.
Their counsel argued that in considering defendant's exceptions we overlooked the fact that the trial justice, before whom the cases were tried without a jury, was the same justice who presided at the jury trial in the negligence actions against defendant's assured Rudolph J. Blanchette. He further contended that in these circumstances the trial justice was familar with and considered the evidence in all the cases, including the conflicting evidence on the issue whether Blanchette was operting the motor vehicle in question at the time of the accident.
Upon consideration we are of the opinion that sufficient cause has been shown to create the possibility of a misunderstanding of the bases upon which we relied in our opinion as filed. Therefore we have concluded that the issues in question may be definitely resolved by affording the parties an opportunity to reargue the cases on the *723 briefs as submitted and such further memoranda as they desire to file in support of their contentions.
The cases are accordingly assigned to October 3, 1960 for such reargument.